Citation Nr: 1632755	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Veteran has submitted new evidence, which relates to the issue on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has bilateral hearing loss that is as least as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the issue on appeal, no discussion of VA's duties to notify and assist is necessary.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

As service connection has been granted for tinnitus, in-service acoustic trauma is conceded.  The Veteran's service treatment records (STRs) include his December 1963 pre-induction examination, which revealed clinically normal ears and that shows his hearing acuity in pure tone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
0 (10)
30 (35)
LEFT
5 (20)
0 (10)
10 (20)
10 (20)
15 (20)

In his report of medical history, he denied ear trouble.  His January 1966 separation examination again shows that he had clinically normal ears and that shows his hearing acuity in pure tone thresholds.  [The Board observes that the Veteran's claims file is currently electronic and the scanned version of this record is not clearly legible.  However, the 2012 VA examiner reviewed the claims file while it was still paper and reported the Veteran's pure tone thresholds; the Board is therefore using those results.]  The Veteran had pure tone thresholds, in decibels (converted from ASA units to ISO units), as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran submitted a private audiological evaluation dated in April 2009.  The Veteran reported hearing loss since exposure to loud noise associated with military duty.  He reported current occupational noise exposure.  The Veteran reported that hearing protection during military was minimal and that he currently wore protection for occupational noise exposure.  The audiologist opined that given the configuration and severity of audiologic evaluation and the reported history, it was at least as likely as not that the Veteran's bilateral hearing loss began secondary to military service.

The Veteran was afforded a VA examination in July 2009.  He reported his military noise exposure.  He also reported no noise occupationally after service.  Examination revealed a bilateral hearing loss disability as defined by VA.  The examiner opined that it was less likely than not that the Veteran's unprotected military noise exposure caused his hearing loss.  The rationale was that the Veteran's separation evaluation documented his hearing as normal for both ears.  The examiner reported that there was no shift in thresholds when comparing his enlistment hearing test with his discharge hearing test.  The examiner opined that, therefore, the Veteran's current hearing loss developed after he was discharged from service.  The examiner reported that once an individual was removed from the noise source, the effects of that noise on one's hearing ceased.  The examiner concluded that, thus, in the Veteran's case, military noise could not cause any further progression on the hearing.  

The Veteran was provided another VA examination in October 2012.  A bilateral hearing loss disability as defined by VA was again shown.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of military noise exposures.  The rationale was that the Veteran's hearing was normal per VA standards at enlistment and at separation from service.  The examiner reported that a change in hearing was a significant change greater than normal measurement error (i.e. greater than 10 decibels).  The examiner noted that the Veterans Benefits Administration would concede any change of 15 decibels or more at any frequency 1000 to 4000 Hertz.  The examiner reported that the Institute of Medicine in a 2005 study on military and noise exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  In addition to opining that the Veteran's tinnitus was related to military noise exposure, the examiner also opined that tinnitus was as likely as not a symptom associated with the hearing loss.  

At his hearing, the Veteran testified that he noticed bilateral hearing loss within one year of separation from service.  May 2016 Hearing Transcript (T.) at 5.  

The Veteran submitted lay statements from friends who knew him prior to his military service at his hearing.  Those statements both show the Veteran had problems with hearing following service.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  The evidence shows that the Veteran currently has a bilateral hearing loss disability as defined by VA and that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his bilateral hearing is related to his in-service acoustic trauma.

Of particular importance to the Board are the April 2009 positive opinion, the Veteran's contentions, and the lay statements.  The Veteran's testimony shows that he has had bilateral hearing loss since within one year of separation from service.  The Board finds the Veteran competent and credible.  The lay statements also support the Veteran's assertions of having bilateral hearing loss since service.  Moreover, the private opinion also supports a finding of service connection.  The audiologist based their opinion on the Veteran's reported history and diagnostic testing.  As such, the Board accords it great probative value.  

The Board acknowledges the negative nexus opinions from the VA examiners.  However, in light of the positive opinion, the evidence is at least in equipoise as to whether the Veteran's bilateral hearing is related to his military service.  Furthermore, the 2012 examiner provide a positive opinion regarding the Veteran's tinnitus and also opined that such was a symptom associated with hearing loss.  The fact the Veteran's tinnitus was related to both his in-service acoustic trauma, and also as a symptom of his hearing loss, supports a finding that the Veteran's hearing loss is also related to his in-service noise exposure.  As such, when considering the Veteran's contentions, the private opinion, the lay statements, and in affording the Veteran the benefit-of-the-doubt, the evidence supports a finding of service connection.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss is, therefore, granted.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


